Johnson, Judge:
The merchandise at issue in this case consists of the iron drums imported as containers of cinnamon leaf oil. Duty was assessed thereon at 25 per centum ad valorem under paragraph 328 of the Tariff Act of 1930. The plaintiff claims that the drums are entitled to free entry as American goods returned under paragraph 1615 (b), as amended.
At the trial of this case, it was orally stipulated and agreed between the parties as follows:
Mr. Tompkins: I hereby offer to agree and stipulate that this protest is limited to seven steel drums used upon importation as the usual containers of cinnamon leaf oil out of the shipment of nine steel drums as specified on the invoice dated November 3, 1942, from R. C. Treatt & Co., Ltd., covered by the protest herein, which drums were appraised at $10 each, net packed, and were assessed with duty at 25 percent ad valorem under paragraph 328; Tariff Act of 1930, and that said seven drums were produced or manufactured in the United States and were returned to the United States without having been advanced in value or improved in condition by any process of manufacture or other means.
The importer waives the right to contest the assessment at 24 cents per drum as authorized under section 10.7 (a) of the Customs Regulations of 1943 for failure to produce satisfactory evidence of allowance or non-allowance of drawback upon the exportation of said seven drums from the United States.
That when said seven drums were imported into the United States under the above invoice of R. C. Treatt & Co., Ltd. the importer filed all necessary papers and complied with all regulations of the Secretary to obtain duty-free classification (except for the above-mentioned drawback assessment of 24 cents per drum) under paragraph 1615 (b), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, except that record evidence of exportation was not filed. However, the Collector is satisfied by the production of other evidence as to the existence of all facts upon which the entry of the said seven drums under said paragraph 1615 is dependent as prescribed by section 10.2 of said Customs Regulations of 1943.
Mr. Grossman: Upon the advice of Mr. Kilpatrick, Deputy Collector of Customs at Philadelphia in charge of liquidation, the Government so stipulates.
In view of the agreed statement of facts, judgment will be entered in favor of the plaintiff as to the seven drums referred to above, which the record shows were returned by the appraiser as “Believed to be of American origin,” directing the collector to reliquidate the entry, assessing duty upon said drums at 24 cents per drum, as provided for in paragraph 1615 (f), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and the Customs Regulations of 1943, section 10.7 (a), and refund all duties taken in excess. In all other respects, the protest is overruled.